Name: Council Regulation (EEC) No 1208/79 of 19 June 1979 supplementing Annex I to Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 21 . 6 . 79 Official Journal of the European Communities No L 153 / 1 I (04r/.\ whose publication is obligatory) COUNCIL REGULATION (EEC) No 1208/79 of 19 June 1979 supplementing Annex I to Regulation (EEC) No 1035/72 on the common organ ­ ization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 912/79 (2 ), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas Regulation (EEC) No 1035/72 provides that quality standards may be established for products to be delivered fresh to the consumer and lists in Annex I thereto the products covered by such quality stand ­ ards ; Whereas leeks are the subject of large-scale trade in some producer Member States and of appreciable trade on a Community level ; Whereas it is therefore necessary to apply to this product all the provisions of Regulation (EEC) No 1035/72 and in particular to lay down common quality standards ; whereas to this end the said product should be added to the list in Annex I to that Regulation , HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1035/72 the entry ' leeks ' shall be added under the column 'Vegetables '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1979 . For the Council The President P. MEHAIGNERIE (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 1 1 6 , 1 1 . J. 1 979 , p . 1 . ( J ) OJ No C 127, 21 . 5 . 1979, p . 85 .